GRALL, J.A.D.,
concurring and dissenting.
For the most part, I concur in the majority’s determinations for the reasons stated by Judge Wefing. Nonetheless with respect for the well-stated conclusions, I part company on two points. First, because I disagree with the majority’s view of the significance of N.J.S.A. 18A:28-5 and N.J.S.A 18A: 17-15,1 dissent from the portions of the majority opinion invalidating regulations that may reduce the compensation of assistant superintendents who have tenure. Second, in adopting Chapter 3 of the Laws of 2010, the Legislature, in my opinion, superseded any restrictions on payments for unused sick leave accumulated prior to the effective date of the statute that may be incorporated in N.J.AC. 6A:23A-3.1(e)(6). Accordingly, I would refrain from discussing the issues *560addressed in Part II, section D of the majority opinion on the ground that they are moot.
In New Jersey Ass’n of Sch. Bus. Officials v. Davy, 409 N.J.Super. 467, 471, 978 A.2d 295 (App.Div.2009), a panel of this court, of which I was a member, addressed several challenges to regulations entitled “Fiscal Accountability, Efficiency and Budgeting Procedures,” N.J.A.C. Title 6A, Chapter 23A. Among the challenges addressed was a claim that the Commissioner “exceeded the authority delegated by the Legislature” and promulgated regulations that are “inconsistent with the enabling acts and in conflict with other statutes addressing compensation----” 409 N.J.Super. at 471, 978 A.2d 295. The Association relied, in part, on a claim of inconsistency between the regulation and the statutory prohibition against reduction in the compensation of tenured employees set forth in N.J.S.A 18A:28-5 and N.J.S.A 18A:6-10. Id. at 490-91, 978 A.2d 295. We rejected the claim.
Briefly stated, in Davy we looked to the Supreme Court’s decision in Spina v. Consol. Police and Firemen’s Pension Fund Comm’n, 41 N.J. 391, 400, 197 A.2d 169 (1964). Davy, supra, 409 N.J.Super. at 490, 978 A.2d 295. In Spina the Court explained, “the general approach in our State [is] that the terms and conditions of public service in office or employment rest in legislative policy rather than contractual obligation, and hence may be changed except of course insofar as the State Constitution specifically provides otherwise.” 41 N.J. at 400,197 A.2d 169.
Adhering to the reasoning in Spina, we considered the import of the statutes directing the Commissioner to promulgate and enforce standards for review and approval of contracts for superintendents, assistant superintendents and business administrators. See Davy, supra, 409 N.J.Super. at 475-80, 978 A.2d 295 (discussing the statutes and the obligations imposed on the Commissioner by the Legislature through these enactments). And, we determined that the Commissioner’s regulations affecting compensation were within the authority granted to the Commissioner in the enabling acts, see L. 2007, c. 53, 63, 92 and 260. The majority in *561this case reaches the same conclusion. Ante at 559, 999 A.2d at 552.
We also addressed the apparent conflict between the statutes authorizing the Commissioner’s action and statutes providing protection from reduction in compensation for tenured employees. Davy, supra, 409 N.J.Super. at 490-91, 978 A.2d 295. But we determined that the statutes should be harmonized so as to give effect to the intention so clearly reflected in the laws directing the Commissioner’s action. Id. at 490, 978 A.2d 295; see Bd. of Educ. of Sea Isle City v. Kennedy, 196 N.J. 1, 12-17, 951 A.2d 987 (2008). Concluding that “the tenure law does not prohibit” what is “authorized by [the] more recent statutes requiring the” Commissioner’s action, we rejected the challenge based on the tenure law and upheld the regulations. Davy, supra, 409 N.J.Super. at 490, 978 A.2d 295.
I continue to adhere to the reasoning and holding in Davy. The basis for the holding is not the soundness of any policy committed to the responsibility of the Legislature. The holding is premised on two conclusions: 1) the Legislature’s intent to have the Commissioner promulgate regulations affecting compensation despite the tenure law is apparent; and 2) the course the Legislature has chosen is not inconsistent with the Legislature’s authority to specify the terms and conditions of public employment. See Spina, supra, 41 N.J. at 400, 197 A.2d 169. I cannot conclude that the Legislature was required to effectuate the reform by direct amendment to the tenure statute rather than by adopting these statutes directing the Commissioner to act. I emphasize that my view would have been different if the Commissioner had exceeded authority granted by the Legislature or the Legislature had outlined the reform it intended the Commissioner to effectuate with less clarity.
Since Davy was decided and, indeed, since we heard oral argument on this appeal, the Legislature has acted to supersede the Commissioner’s regulation on payments for accumulated sick leave, N.J.AC. 6A:23A-3.1(e)(6). That regulation is discussed in *562Part II, section D of the majority opinion. Ante at 550-52, 999 A.2d at 547-48.
The new statute, N.J.S.A. 18A:30-3.6 (L. 2010, c. 3, § 3 (approved March 22, 2010 to take effect on the 60th day following enactment, id. at § 14)), provides:
Notwithstanding any law, rule or regulation to the contrary, a board of education, or an agency or instrumentality thereof, shall not pay supplemental compensation to any officer or employee for accumulated unused sick leave in an amount in excess of $15,000. Supplemental compensation shall be payable only at the time of retirement from a State-administered or locally-administered retirement system based on the leave credited on the date of retirement. This provision shall apply only to officers and, employees who commence semce with the board of education, or the agency or instrumentality thereof, on or after the effective date [May 21, 2010]. This section shall not be construed to affect the terms in any collective negotiations agreement with a relevant provision in force on that effective date.
[ (Emphasis added).]
If one assumes that N.J.A.C. 6A:23A-3.1(e)(6) would have applied to diminish payments for sick leave accumulated prior to the adoption of that regulation, but see Davy, supra, 409 N.J.Super. at 480-81, 978 A.2d 295, it is clear that N.J.S.A. 18A:30-3.6 now precludes that action. The Legislature has addressed, the issue by statute and that statute applies “only to officers and employees who commence service” after May 21, 2010. For that reason, I believe the issues addressed in Part II, section D of the majority opinion are moot because the regulation has no continuing relevance on the points.